 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement"), dated as of 1st day of
September, 2017, is entered into between RWJ ADVANCED MARKETING, LLC, a Georgia
limited liability company ("Seller"), whose principal address is 4290 Bells
Ferry Road, Suite 106, Box 22, Kennesaw, Georgia 30144, and GOPHER PROTOCOL
INC., a Nevada corporation ("Buyer"), whose principal address is 2500 Broadway
Blvd., Suite 125F, Santa Monica, CA 90404.

 

Recitals

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all the assets, and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein. (Purchase and sale of the assets and all related transactions, are
referred to herein as the “Transaction”).

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.          Purchase and Sale of Assets. Subject to the terms and conditions of
this Agreement, Seller agrees to sell, transfer, assign and deliver to Buyer,
and Buyer agrees to purchase, acquire and take assignment and delivery of the
properties and assets hereinafter set forth vested under designated corporation
in formation - as wholly own subsidiary of Buyer (the “Assets”), as more
particularly described on Exhibit “A”, attached hereto and incorporated herein
by this reference:

 

(a)          Inventory. All of the inventory of the Seller, wherever located,
including all finished goods, work in process, raw materials, spare parts and
all other materials and supplies to be used or consumed by Seller in the
production of finished goods and in the operation of the Assets, (collectively,
the “Inventory”).

 

(b)          Contracts. All of the rights, titles, interests and benefits
accruing to Seller under those rental, sales, supply, purchase order, service,
sign, maintenance, equipment, any and all telephone and other contracts or
leases relating to the Assets, all of Seller’s rights accruing under any
so-called Non-Compete Agreements in favor of Seller, and any other contracts or
leases relating to the operation of the Assets (“Contracts”);

 

(c)          Licenses and Permits. Any and all transferable consents,
authorizations, variances or waivers, licenses, permits, registrations,
certificates, approvals and similar rights from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality with respect to the Assets (collectively, the “Licenses”)
held by or granted to Seller;

 

(d)          Intangible Assets. All of Seller’s goodwill associated with the
Assets, including the telephone number, domain name and web page, if any,
customer lists, employee lists, supplier lists, and prospect lists associated
with Sellers’ Assets, all trademarks, service marks and their associated
goodwill, trade secrets and confidential information, to the extent transferable
(collectively the “Intangible Assets”).

 

(e)          Intentionally Deleted.

 

 

 

  

2.          Purchase Price; Payment; Assumed Liabilities; Allocations.

 

(a)          Purchase Price; Payment and Other Consideration. The purchase price
for the Assets shall be THREE MILLION and 00/100 DOLLARS ($3,000,000.00) as
follows, subject to proration as set forth herein (the “Purchase Price”).
Payment of the Purchase Price and other consideration shall be made as follows:

 

A.          At Closing, Buyer shall pay Seller cash in the sum of FOUR HUNDRED
THOUSAND and 00/100 DOLLARS ($400,000.00);

 

B.           At Closing, Buyer shall execute a secured promissory note in favor
of the Seller in the amount of TWO MILLION SIX HUNDRED THOUSAND and 00/100
DOLLARs ($2,600,000.00) in favor of the Seller (the “Note”);

 

C.           At Closing, Buyer shall issue the equivalent of THREE MILLION
(3,000,000.00) of shares of common stock at the then trading value at Closing to
Robert Warren Jackson;

 

D.           At Closing, Buyer shall execute a stock warrant agreement to issue
FIVE MILLION (5,000,000.00) shares of common stock to vest immediately to Robert
Warren Jackson with a term of five (5) years with a strike price to be agreed
upon at Closing;

 

E.           At Closing, Buyer shall issue the equivalent of TWO MILLION and
(2,000,000.00) of shares of common stock at the then trading value at Closing to
Gregory Bauer as described in his Employment Agreement; and

 

F.           At Closing, Buyer shall execute a stock warrant agreement to issue
FOUR MILLION (4,000,000.00) shares of common stock to vest immediately to
Gregory Bauer with a term of five (5) years with a strike price to be agreed
upon at Closing, as described in his Employment Agreement.

 

(b)          Assumption of Liabilities. At Closing, in addition to payment of
the Purchase Price, Buyer shall assume and agree to pay, discharge, and perform
the following, and only the following and no other, obligations and liabilities
of Seller (the “Assumed Liabilities”):

 

Seller’s liabilities incurred after the “Effective Date” (hereafter defined) by
Buyer pursuant to the Assumed Contracts, but only to the extent such obligations
and liabilities accrue and arise after the Effective Date and are not caused by
or related to any action or inaction by Sellers, or any other party occurring
prior to the Effective Date.

 

Except for the specific Assumed Liabilities as defined above, Buyer shall not
assume, pay or otherwise be liable for any other obligations, liabilities or
debts of Seller of any nature whatsoever.

 

 Page | 2 

 

 

(c)          Retained Liabilities. The “Retained Liabilities” as set forth in
this section (d) shall remain the sole responsibility of and shall be retained,
paid, performed and discharged solely by Seller. “Retained Liabilities” shall
mean every obligation and liability of Seller other than the Assumed
Liabilities, including, without limitation:

 

A.           any obligation or liability of any nature whatsoever arising out of
or relating to products sold or distributed by Seller to the extent
manufactured, sold, or distributed sold prior to the Effective Date;

 

B.           any obligation or liability of any nature whatsoever under any
Contract that arises after the Effective Date but that arises out of or relates
to any breach that occurred prior to the Effective Date;

 

C.           any obligation or liability of any nature whatsoever for taxes,
fees, or assessments of any nature, whether deferred or not, (A) arising as a
result of Seller’s operation of its Business or ownership of the Assets prior to
the Effective Date, (B) that will arise as a result of the sale of the Assets
pursuant to this Agreement;

 

D.           any obligation or liability of any nature whatsoever under any
employee benefit plans of Seller or relating to payroll, vacation, sick leave,
workers’ compensation, unemployment benefits, pension benefits, employee stock
option or profit-sharing plans, health care plans or benefits or any other
employee plans or benefits of any kind for Seller’s employees or former
employees or both;

 

E.           any obligation or liability of any nature whatsoever under any
employment, severance, retention or termination agreement with any employee of
Seller;

 

F.           any obligation or liability of any nature whatsoever arising out of
or relating to any employee grievance whether or not the affected employees are
hired by Buyer;

 

G.           any obligation or liability of any nature whatsoever arising out of
any litigation, action, arbitration, audit, hearing, investigation, or suit
pending as of the Effective Date;

 

H.           any obligation or liability of any nature whatsoever arising out of
any litigation, action, arbitration, audit, hearing, investigation, or suit
involving Seller’s operation of the Business or ownership of the Assets
commenced after the Effective Date and arising out of or relating to any
occurrence or event happening prior to the Effective Date;

 

I.           any obligation or liability of any nature whatsoever arising out of
or resulting from Seller’s compliance or noncompliance with any legal
requirement or order of any governmental body;

 

J.           any obligation or liability of any nature whatsoever of Seller
under this Agreement or any other document executed in connection herewith.

 

 Page | 3 

 

 

(d)          Allocation. At the Closing, Purchase Price shall be allocated, for
federal and state tax purposes consistent with Section 1060 of the Internal
Revenue Code and applicable regulations, which allocation shall, when agreed to
by Buyer and Seller as described in Section 8(a) hereof, be set forth on Exhibit
“B”, attached hereto. Buyer and Seller shall prepare and deliver IRS Form 8594,
consistent in all respects with the terms of this Section, and Buyer and Seller
shall file such Form with the IRS after the Closing Date. In any proceeding,
investigation, inquiry, hearing, audit or other action related to the
determination of any tax.

 

(e)          At Closing, Buyer and Seller shall execute an executive employee
agreement hiring Gregory Bauer in the substantially in the same form as set
forth on Exhibit “C”, attached hereto, with (i) an initial term of three (3)
years, (ii) provide for an annual salary of TWO HUNDRED FIFTY THOUSAND and
00/100 ($250,000.00) and (iii) provide for a quarterly bonus in the amount of
ten percent (10%) of the net profit of the Buyer’s business based on the Assets
being purchased hereto (the “Executive Employment Agreement.”)

 

(f)          At Closing, Buyer shall deposit ONE HUNDRED THOUSAND and 00/100
DOLLARS ($100,000.00) in working capital into bank account of the designated
corporation vesting the acquired assets (in formation as wholly own subsidiary
of Buyer), that Gregory Bauer and Robert Warren Jackson shall control for the
purposes of operation of the Buyer’s business based on the Assets being
purchased herewith.

 

(g)          Closing Date. The consummation of the transaction contemplated
under this Agreement (herein referred to as the “Closing”) shall occur on or
before September 1, 2017 (the “Closing Date”); provided, however, that the
Parties may mutually agree to extend the Closing Date. On or before September 1,
2017 by 11:59 PM (or such other date if the Closing Date is extended), the Buyer
shall cause a wire in the amount of FOUR HUNDRED THOUSAND and 00/100 DOLLARS
($400,000.00) to be made to a bank account designated by the Seller.
Notwithstanding anything to the contrary contained herein, the Closing shall be
effective as of 11:59 PM on the Closing Date (the “Effective Date”).

 

(h)          Preparation of Closing Documents. Counsel for Seller shall prepare
the documents to be executed and delivered at the Closing (the “Closing
Documents”), including the Bill of Sale (as hereinafter defined), and other
Assignments (as hereinafter defined), all of which must be satisfactory to Buyer
and its legal counsel.

 

3.          Delivery of Documents.

 

(a)          Seller’s Deliveries. At Closing, upon payment of the Purchase Price
by Buyer, Seller shall deliver to Buyer the following:

 

A.           such good and sufficient instruments of sale, conveyance, transfer
and assignment as shall be required or as may be appropriate to effectively vest
in Buyer good title to the Assets, free and clear of all liens, security
interests and encumbrances of whatever nature, properly executed and
acknowledged, including a limited warranty bill of sale (the “Bill of Sale”),
and assignment and assumption instruments (the “Assignments”);

 

B.           a fully executed Assignment of Shared Services Agreement;

 

C.           physical possession of all Assets including all Records, keys and
items of entry to the Business and the Assets;

 

 Page | 4 

 

 

D.           all required or necessary consents, waivers and approvals with
respect to the Contracts, and assignment thereof, in such form as is
satisfactory to Buyer and its counsel;

 

E.           such other instruments and documents as may be reasonably required
by Buyer or its counsel as to the performance of all covenants and satisfaction
of all conditions required of Seller, or as to any other matter required or
necessitated by this Agreement, including evidence reasonably satisfactory to
Buyer that the person(s) executing the Closing Documents for Seller has full
right, power and authority to do so; and

 

(b)          Buyer’s Deliveries. At Closing, Buyer shall deliver to Seller, as
applicable:

 

A.           payment of the cash portion of the Purchase Price in cash to Seller
pursuant to Section 2 hereof,

 

B.           the fully executed promissory note in favor of the Seller;

 

C.           a fully executed Executive Employment Agreement;

 

D.           a fully executed Stock Warrant Agreement in favor of Robert Warren
Jackson;

 

E.           a fully executed Stock Warrant Agreement in favor of Gregory Bauer,
as described in the Employment Agreement;

 

F.           fully executed Stock Certificate issuing THREE MILLION
(3,000,000.00) shares of common stock to Robert Warrant Jackson (irrevocable
instructions to Buyer transfer agent of issuance will be sufficient);

 

G.           fully executed Stock Certificate issuing TWO MILLION (2,000,000.00)
shares of common stock to Gregory Bauer (irrevocable instructions to Buyer
transfer agent of issuance will be sufficient), as described in the Employment
Agreement;

 

H.           a fully executed Assignment of Shared Services Agreement;

 

I.            copies of the resolutions by of the board of directors of Buyer
(as applicable) approving the Transaction, together with a certificate of good
standing from Buyer’s jurisdiction of organization and each jurisdiction in
which Buyer is required to be qualified to do business;

 

J.            such other instruments and documents as may be reasonably required
by Seller or their counsel as to the performance of all covenants and
satisfaction of all conditions required of Buyer, or as to any other matter
required or necessitated by this Agreement, including evidence reasonably
satisfactory to Seller that the person(s) executing the Closing Documents for
Buyer has full right, power and authority to do so;

 

 Page | 5 

 

 

4.          Warranties and Representations.

 

(a)          Warranties and Representations to Buyer. As an inducement to Buyer
entering into this Agreement, Seller hereby covenants, represents and warrants
to Buyer as follows:

 

A.           Good Standing. Seller is a duly organized and validly existing
limited liability company and is in good standing under the laws of the State of
Georgia.

 

B.           Authority. Seller has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder, and the
execution, delivery and performance of this Agreement by Seller does not and
will not violate any provisions of Seller’s governing corporate instruments, or
any order, judgment or award of any court or administrative agency or any
contract to which Seller is a party or require the consent of any third party,
or violate any law or governmental or regulatory rule or regulation.

 

C.           Authorization and Execution. This Agreement has been duly
authorized by all necessary action on the part of Seller, has been duly executed
and delivered by Seller, constitutes the valid and binding agreement of Seller
and is enforceable in accordance with its terms. The person executing this
Agreement on behalf of Seller has the authority to do so.

 

D.           Warranty of Title. Seller is the lawful owner of the Assets, and
has the full right, power, and authority to sell, transfer and convey the Assets
to Buyer and that the Assets are not subject to any liens, claims, security
interests, encumbrances, taxes, or assessments, however described or
denominated.

 

E.           Actions or Proceedings. There is no action, suit or proceeding
pending against Seller or known to Seller to be threatened against or affecting
Seller in any court, before any arbitrator or before or by any governmental
authority. Seller has not been cited, fined, held liable or in violation of, or
otherwise received notification of any asserted past or present failure or
alleged failure to comply with any federal, state or local laws, and is not
aware of any action or occurrence which would give rise to a violation.

 

F.           Payment of Taxes. Seller has paid in full all applicable sales,
occupancy, ad valorem, employment and other applicable taxes relating to the
ownership and operation of all Business or otherwise relating to the Assets,
except for accrued taxes not yet due.

 

G.           Brokers; Finders. Buyer shall not be obligated to pay any broker or
finder retained by Seller in connection with the Transaction.

 

(b)          Buyer’s Warranties and Representations. Buyer covenants, warrants
and represents as follows:

 

A.           Good Standing. Buyer is a duly organized and validly existing
corporation and is in good standing under the laws of the State of Nevada.

 

 Page | 6 

 

 

B.           Authority. Buyer has all requisite power and authority to execute
and deliver this Agreement and to perform the obligations of Buyer hereunder.
The execution, delivery and performance of this Agreement by Buyer does not and
will not violate any provisions of Buyer’s governing corporate instruments, or
any order, judgment or award of any court or administrative agency or any
contract to which Buyer is a party or, except as otherwise acknowledged herein,
require the consent of any third party, or to Buyer’s knowledge, violate any law
or governmental or regulatory rule or regulation.

 

C.           Authorization and Execution. This Agreement has been duly
authorized by all necessary action on the part of Buyer, has been duly executed
and delivered by Buyer, constitutes the valid and binding agreement of Buyer and
is enforceable in accordance with its terms. The person executing this Agreement
on behalf of Buyer has the authority to do so.

 

D.           Brokers; Finders. Seller has no obligation to pay any broker or
finder in connection with the Transaction.

 

(c)          Effect of Representations and Warranties. The foregoing
representations of the parties hereto set forth in this Section are true, and
the foregoing warranties and covenants are in full force and effect and binding
on same, as of the date hereof, and shall be in full force and effect and deemed
to have been automatically reaffirmed and restated by the parties hereto in
their entirety as of the date and time of Closing.

 

5.          Further Acts. In addition to the acts and deeds stated herein and
contemplated to be performed, executed and delivered by the respective parties
hereto, each of the parties hereto agrees to perform, execute and deliver or
cause to be performed, executed and delivered at Closing and after Closing any
and all such further acts, deeds and assurances as may be reasonably necessary
to consummate the Transaction.

 

6.          Confidentiality; Publicity. Except as may be required by law, no
party hereto or their respective affiliates, employees, agents or
representatives shall disclose to any third party the subject matter or terms of
this Agreement without the prior written consent of the other parties; provided
however, that any party may discuss the same with its legal counsel and other
engaged professionals. No press release or other public announcement related to
this Agreement or the transaction contemplated hereby will be issued by any
party without the prior written approval of the Seller and Buyer. Buyer and
Seller understand that after Closing, Buyer is obligated by law to file within 4
days immediate report in form 8-K with the Security and Exchange Committee along
with copies of all agreements with Seller and their respective exhibits.

 

7.          Option of the Buyer. For a period of twelve (12) months following
the Closing (the “Option Period”), the Buyer shall have the option to cancel the
Note in the event that the there is an operating net loss from the Buyer’s
business related to the Assets for three (3) consecutive months during such
twelve (12) month period (the “Option to Unwind the Note”). To exercise the
Option to Unwind the Note, the Buyer shall provide the Seller with a thirty (30)
day written notice of its intent to unwind the Note. If during such thirty (30)
day period, the Buyer’s business related to the Assets generates a net operating
profit then the Buyer’s thirty (30) day notice shall be of no force and effect.
The Option to Unwind the Note shall continue until the expiration of the Option
Period at which time the Option to unwind the Note shall terminate and be on no
longer any force and effect. In the event that the Buyer exercises its Option to
Unwind the Note and during the thirty (30) day notice period, the Buyer’s
business related to the Assets does not generates a net operating profit then
the remaining sums due under the Note shall be cancelled and the Buyer shall
cooperate with the Seller and take all steps necessary to make the Note balance
void and return the Assets to the Seller, provided, however with the exception
of the cancellation of the sums due under the Note and return of the Assets,
Seller shall not be required to return any other consideration to the Buyer and
the stock and stock warrants issued to Robert Warren Jackson and Gregory Bauer
shall remain in full force and effect.

 

 Page | 7 

 

 

8.          The parties acknowledge that the Seller is simultaneously purchasing
the Assets from W.L. Petrey Whole Sale, Inc., an Alabama corporation (“WLP”). In
the event that the sale and purchase of Assets does not occur for any reason
whatsoever then the Seller may terminate this Agreement, refund any sums paid by
Buyer at the time of such termination and neither party shall have any further
obligations to the other party under the Agreement and this Agreement shall be
deemed null and void.

 

9.          Advisory Board Appointment. At Closing, Robert Warren Jackson shall
be appointed to the Buyer’s advisory board and shall provide consultation and
advice to the Buyer’s and provide oversight to the Buyer’s current board of
directors in an advisory capacity.

 

10.        Survival. All representations, warranties, covenants and agreements
set forth in this Agreement shall survive the Closing of the Transaction
indefinitely.

 

11.        Notices. All notices permitted or required to be given hereunder
shall be in writing and sent by registered or certified mail, return receipt
requested, postage prepaid, by overnight courier (such as Federal Express) or
hand delivered, addressed as follows:

 

To Seller: RWJ Advanced Marketing, LLC   4290 Bells Ferry Road, Suite 106   Box
22, Kennesaw, Georgia 30144   Attention: Gregory Bauer     With Copy to:
Ehrenclou & Grover LLC   3399 Peachtree Road, Suite 1220   Atlanta, Georgia
30326   Attention: Hennen Ehrenclou, Esq.     To Buyer: Gopher, Inc.   2500
Broadway Blvd., Suite 125F   Santa Monica, CA 90404   Attention: Michael Murray

 

Any party may designate a different address from time to time by notice given in
accordance with the provisions of this paragraph. Any such notice shall be
deemed given on the date of delivery.

 

 Page | 8 

 

 

12.        Miscellaneous. This Agreement shall be construed and interpreted
under the laws of the State of Georgia. Seller, and Buyer hereby irrevocably
submit in any suit, action or proceeding arising out of or related to this
Agreement or to the Transaction contemplated hereby or thereby to the exclusive
jurisdiction and venue of any state or federal court having jurisdiction over
Gwinnett County, Georgia and waive any and all objections to jurisdiction and
venue that they may have under the laws of the State of Georgia or the United
States and any claim or objection that any such court is an inconvenient forum.
If any provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement or other affected document, and the application of such
provisions to other persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, legal representatives, successors and permitted
assigns, whether voluntary by act of the parties or involuntary by operation of
law, as the case may be. This Agreement is solely for the benefit of the parties
hereto and their respective successors and permitted assigns. There shall be no
third party beneficiaries hereof, intended or otherwise. Neither Party may
assign this Agreement without the written consent of the other party, provided,
however, Buyer may assign this Agreement to a wholly owned subsidiary. In the
event of such assignment by Buyer it shall remain obligated and liable under the
terms and conditions of this Agreement. The titles of sections and subsections
herein have been inserted as a matter of convenience of reference only and shall
not control or affect the meaning or construction of any of the terms or
provisions herein. All references herein to the singular shall include the
plural, and vice versa. Should any provision of this Agreement require
interpretation in any judicial, administrative or other proceeding or
circumstance, it is agreed that the court, administrative body, or other entity
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be construed more strictly against the
party who by itself or through its agents prepared the same, it being agreed
that the agents of both parties hereto have fully participated in the
preparation of this Agreement. Except as otherwise expressly provided herein,
all rights, powers, and privileges conferred hereunder upon the parties hereto
shall be cumulative and in addition to those other rights, powers, and remedies
hereunder and those available at law or in equity. All such rights, powers, and
remedies may be exercised separately or at once, and no exercise of any right,
power, or remedy shall be construed to be an election of remedies or shall
preclude the future exercise of any or all other rights, powers, and remedies
granted hereunder or available at law or in equity, except as expressly provided
herein. Neither the failure of either party to exercise any power given such
party hereunder or to insist upon strict compliance by the other party with its
obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof. No amendment to this Agreement
shall be binding on any of the parties hereto unless such amendment is in
writing and is executed by the party against whom enforcement of such amendment
is sought. Time is of the essence with respect to each and every covenant,
agreement, and obligation of the parties hereto. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which shall constitute one agreement, and the signatures of any party to any
counterpart shall be deemed to be a signature to, and may be appended to, any
other counterpart. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter contained herein and supersedes
and/or revokes any prior agreements not included within this Agreement,
including prior drafts of documents, prior proposals, counterproposals and
correspondence, whether written or oral. As used in this Agreement, the term
“including” will always be deemed to mean “including, without limitation”.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 Page | 9 

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  BUYER:       GOPHER PROTOCOL INC., a Nevada corporation       By: /s/Michael
Murray   Name: Michael Murray   Title: CEO, President and Chairman as Authorized
Signatory       SELLER:       RWJ ADVANCED MARKETING, LLC, a Georgia limited
liability company     By: /s/Gregory Bauer   Name: Gregory Bauer   Its:
Authorized Signatory

 

 Page | 10 

 

 

EXHIBIT A

 

ASSETS

 

 Page | 11 

 

 

EXHIBIT B

 

ALLOCATION OF PURCHASE PRICE

 

Inventory and Tangible Assets - $400,000.00

Goodwill - $2,600,000.00

 

 Page | 12 

 

 

EXHIBIT C

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 Page | 13 

 